DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-14 are objected to because of the following informalities:  
In claim 8, lines 1-2 should read in part “method for [[the]] an onboard diagnosis in a vehicle having a catalytic  converter and a lambda-controlled internal combustion engine in [[the]] a running operation”.  Appropriate correction is required.
In claim 8, line 4 should read in part “catalytic  converter”.  Appropriate correction is required.
In claim 8, line 5 should read in part “catalytic  converter”.  Appropriate correction is required.
In claim 8, line 6 should read in part “wherein the at least one pre-catalyst lambda probe and the one post-catalyst lambda probe[[s]] emit”.  Appropriate correction is required.
In claim 8, line 7 should read in part “plausibility of [[the]] each sensor signal[[s]] by:”. Appropriate correction is required.
In claim 8, line 8 should read in part “determining [[the]] a currently maximum possible oxygen storage capacity (OSC)”.  Appropriate correction is required.
[[the]] a lean spike of the at least one pre-catalyst lambda probe”.  Appropriate correction is required.
In claim 8, lines  14-15 should read in part “lean spike of the at least one pre-catalyst probe”. Appropriate correction is required.
In claim 8, line 17 should read in part “when [[the]] a quotient between”.  Appropriate correction is required.
In claim 8, line 20 should read in part “the at least one pre-catalyst probe”. Appropriate correction is required.
In claim 10, line 2 should read in part “the at least one pre-catalyst”. Appropriate correction is required.
In claim 10, line 3 should read in part “determining of [[the]] a stoichiometric fuel-air ratio”. Appropriate correction is required.
In claim 10, line 7 should read in part “spike of [[the]] oxygen of”. Appropriate correction is required.
In claim 10, line 9 should read in part “is a lambda value of the at least one pre-catalyst”. Appropriate correction is required.
In claim 10, lines 10-11 should read in part “from [[the]] a pre-controlling or controlling action, respectively of [[the]] a control unit.”. Appropriate correction is required.
In claim 12, line 2 should read in part “at least one of a continuous driving task, idling or a stoppage of the vehicle.” Appropriate correction is required.
In claim 13, lines 1-7 should read “An apparatus for [[the]] onboard diagnosis in a vehicle having a catalytic converter and a lambda-controlled internal [[the]] a running operation of the vehicle, wherein at least one pre-catalyst lambda probe is disposed upstream of the catalytic converter and one post-catalyst lambda probe is disposed downstream of the catalytic converter, wherein both the at least one pre-catalyst lambda probe and the one post-catalyst lambda probe[[s]] emit corresponding sensor signals (λvor, λnach), the apparatus comprising: a control unit configured to perform a plausibility check of [[the]] each sensor signal[[s]] (λvor,”. Appropriate correction is required.
In claim 13, line 9 should read in part “determining [[the]] a currently maximum possible oxygen storage capacity (OSC)”.  Appropriate correction is required.
In claim 13, lines 10-11 should read in part “catalytic  converter as well as a measured temporal duration (Δt) between [[the]] a lean spike the at least one pre-catalyst lambda probe”.  Appropriate correction is required.
	In claim 13, line 15 should read in part “the lean spike of the at least one pre-catalyst”. Appropriate correction is required.
	In claim 13, line 19 should read in part “when [[the]] a quotient between”. Appropriate correction is required.
	In claim 13, line 21 should read in part “it is determined that the at least one pre-catalyst”. Appropriate correction is required.
	In claim 14, Lines 1-4 should read “A vehicle having an internal combustion engine, [[a]] the catalytic converter having [[a]] the at least one pre-catalyst lambda probe and [[a]] the post-catalyst lambda probe, as well as injection nozzles for feeding fuel into [[the]] combustion chambers of the internal combustion engine, wherein the vehicle has [[an]] the apparatus according to claim [[12]] 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 8
	The indefiniteness stems from the recitation of “from the current oxygen storage capacity” in lines 15-16. It is unclear if the recitation is intending to utilize a current oxygen storage capacity of the catalyst (i.e.-instantaneous amount) or the currently maximum possible oxygen storage capacity previously recited in line 8 of the claim.
	For examination purposes the claim will be read as the instantaneous amount.

In Reference to Claim 12
The claim recites the limitation "the predefined parameters" in 1.  There is insufficient antecedent basis for this limitation in the claim.
	For Examination purposes the claim will be read as depending from claim 11.

In Reference to Claim 13

	For examination purposes the claim will be read as the instantaneous amount.
	Additionally, indefiniteness stems from the recitations of “a theoretical residual oxygen content in the (ṁRO2) exhaust gas is determined by means of an injector test” and “a theoretical temporal duration (Δttheo)… …is determined as follows from… …the (ṁRO2) theoretical residual oxygen content”. Specifically, it is unclear as to what the notation of “(ṁRO2)” refers to (i.e.-which value) as it is located without an element/recitation immediately prior to it.
	For examination purposes the claim will be read without (ṁRO2).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 8 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brahma et al. (WO 2018/106771).
In Reference to Claim 8
(See Brahma, Figure 1)
Brahma et al. (Brahma) discloses:
	A method for the onboard diagnosis in a vehicle having a catalytic convertor (32) and a lambda-controlled internal combustion engine (24) in the running operation of the vehicle (See Brahma, Paragraph [0037]), comprising: 
disposing at least one pre-catalyst lambda probe (56) upstream of the catalytic convertor (32) (See Brahma, Paragraph [0037]); 
disposing one post-catalyst lambda probe (60) downstream of the catalytic convertor (32), wherein both lambda probes (56,60) emit corresponding sensor signals (See Brahma, Paragraph [0037]);  and 
checking a plausibility of the sensor signals by: 
determining the currently maximum possible oxygen storage capacity of the catalytic convertor (32) as well as a measured temporal duration between the lean spike of the pre-catalyst lambda probe (56) and the post-catalyst lambda probe (60) takes place by means of an OSC diagnosis (See Brahma, Paragraph [0041] & [0044]); 
determining a theoretical residual oxygen content in the exhaust gas via an injector test (See Brahma, Paragraph [0041]);
The Examiner notes that the residual oxygen content is determined via oxygen flux of the exhaust and the test to determine it utilizes the injectors (on/off) of the engine. 
determining a theoretical temporal duration between the lean spike of the pre-catalyst lambda probe (56) and the post-catalyst lambda probe (60) from the current oxygen storage capacity and the theoretical residual oxygen content (See Brahma, Paragraph [0046]), wherein 
when the quotient between the measured temporal duration (Δt) and the theoretical temporal duration (Δttheo) lies within a predefined range delimited by a first and a second threshold value (SW1; SW2), thus: 
    PNG
    media_image1.png
    42
    116
    media_image1.png
    Greyscale
, it is determined that the pre-catalyst lambda probe (56) and the post-catalyst lambda probe (60) operate without flaw. (See Brahma, Paragraph [0046]).

In Reference to Claim 13
(See Brahma, Figure 1)
Brahma discloses:
	An apparatus for the onboard diagnosis in a vehicle having a catalytic convertor (32) and a lambda-controlled internal combustion engine (24) in the running operation of the vehicle, wherein at least one pre-catalyst lambda probe (56) is disposed upstream of the catalytic convertor (32) and one post-catalyst lambda probe (60) is disposed downstream of the catalytic convertor (32), wherein both lambda probes (56,60) emit vor, λnach) (See Brahma, Paragraph [0037]), the apparatus comprising: 
a control unit (52) configured to perform a plausibility check of the sensor signals (λvor, λnach) (See Brahma, Paragraph [0041]), the control unit (52) being configured to: 
determine the currently maximum possible oxygen storage capacity (OSC) of the catalytic convertor (32) as well as a measured temporal duration (Δt) between the lean spike of the pre-catalyst lambda probe (56) (λvor) and the post-catalyst lambda probe (60) (λnach) takes place by means of an OSC diagnosis (See Brahma, Paragraph [0041] & [0044]), wherein 
a theoretical residual oxygen content in the (ṁRO2) exhaust gas is determined by means of an injector test (See Brahma, Paragraph [0041]);
The Examiner notes that the residual oxygen content is determined via oxygen flux of the exhaust and the test to determine it utilizes the injectors (on/off) of the engine. 
a theoretical temporal duration (Δttheo) between the lean spike of the pre-catalyst lambda probe (56) and the post-catalyst lambda probe (60) is determined as follows from the current oxygen storage capacity (OSC) and the (ṁRO2) theoretical residual oxygen content Δttheo = OSC / (ṁRO2) (See Brahma, Paragraph [0046]), and 
when the quotient between the measured temporal duration (Δt) and the theoretical temporal duration (Δttheo) lies within a predefined range delimited by a first and a second threshold value (SW1; SW2), thus: 
    PNG
    media_image1.png
    42
    116
    media_image1.png
    Greyscale
, it is determined that the pre-catalyst lambda probe (56) and the post-catalyst lambda probe (60) operate without flaw. (See Brahma, Paragraph [0046]).

In Reference to Claim 14 (As Best Understood) 
(See Brahma, Figure 1)
Brahma discloses:
	A vehicle having an internal combustion engine (24), a catalytic convertor (32) having a pre-catalyst lambda probe (56) and a post-catalyst lambda probe (60), as well as injection nozzles for feeding fuel into the combustion chambers of the internal combustion engine (24), wherein the vehicle (See Brahma, Paragraph [0037]) has an apparatus according to claim 12 (See claim 13 rejection above).

Allowable Subject Matter
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar, Kidd, Large, Lee, Claude, and Van Nieuwstadt show sensor fault diagnosis systems within the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746